The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                June 14, 2018

                                2018COA86

No. 17CA0433 Hogan v. Bd. of Cty. Comm’rs — Taxation —
Property Tax — Residential Land

     In this property tax case, a division of the court of appeals

concludes that the Board of Assessment Appeals misconstrued

section 39-1-102(14.4)(a), C.R.S. 2017. The division analyzes the

statute and concludes that (1) a landowner’s potential future sale of

a parcel of land contiguous to a residential parcel is generally not

relevant in determining whether the parcel is residential on the

relevant assessment date; (2) the use of the contiguous parcel need

not be “necessary” or “essential” to be “integral” to the parcel

containing a residence; and (3) the use of the contiguous parcel

need not be “active” as opposed to “passive.”
COLORADO COURT OF APPEALS                                          2018COA86


Court of Appeals No. 17CA0433
Board of Assessment Appeals Case No. 68822


Marc Hogan and Marilyn Hogan,

Plaintiffs-Appellants,

v.

Board of County Commissioners of Summit County, Colorado; and Board of
Assessment Appeals,

Defendants-Appellees.


                         ORDER REVERSED AND CASE
                         REMANDED WITH DIRECTIONS

                                   Division V
                         Opinion by JUDGE CASEBOLT*
                         Dunn and Welling, JJ., concur

                           Announced June 14, 2018


Ryley Carlock & Applewhite, F. Brittin Clayton III, Denver, Colorado, for
Plaintiffs-Appellants

Jeffrey Huntley, County Attorney, Franklin Celico, Assistant County Attorney,
Breckenridge, Colorado, for Respondent-Appellee Board of County
Commissioners

Cynthia H. Coffman, Attorney General, Evan P. Brennan, Assistant Attorney
General, Denver, Colorado, for Respondent-Appellee Board of Assessment
Appeals


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2017.
¶1    Petitioners, Marc Hogan and Marilyn Hogan (the Hogans),

 appeal the order of the Board of Assessment Appeals (BAA) denying

 their request to reclassify a parcel of their land as residential for

 property tax purposes. We reverse the BAA’s order and remand the

 case for further proceedings.

                            I.   Background

¶2    The Hogans own three connected and contiguous parcels of

 land in Summit County, Colorado. They purchased the first parcel

 (Lot 1) in 1983 and built a home on it. They purchased an

 adjoining parcel (Lot 2) in 1988 and subsequently built a deck

 extending from their home across the boundary line onto Lot 2. In

 1995, the Hogans acquired a third adjoining parcel (Lot 3). Lot 3 is

 located in a subdivision and has an underground sewer line and an

 unpaved driveway installed by the original developer of the

 subdivision, but otherwise remains undeveloped. The three parcels

 form an “L” shape, with the Hogans’ home on Lot 1 at the top and

 Lot 3 at the bottom.

¶3    The Summit County Assessor classified both Lot 2 and Lot 3

 as vacant land. The Hogans requested the two parcels be

 reclassified as residential land. The County Assessor agreed that


                                     1
 Lot 2 qualified as residential land but denied the request to

 reclassify Lot 3 as residential, determining it to be vacant land for

 purposes of taxation.

¶4    The Hogans appealed the County Assessor’s decision to the

 Board of County Commissioners of Summit County (County), which

 upheld the County Assessor’s classification. The Hogans appealed

 that determination to the BAA. After a de novo hearing, the BAA

 upheld the County’s classification of Lot 3 as vacant land, relying

 primarily on the testimony of the County Assessor.

¶5    This appeal followed.

                            II.   Discussion

¶6    The Hogans challenge the BAA’s order regarding Lot 3. They

 contend that all three parcels qualify for residential classification

 under section 39-1-102(14.4)(a), C.R.S. 2017, which states:

            “Residential land” means a parcel or
            contiguous parcels of land under common
            ownership upon which residential
            improvements are located and that is used as
            a unit in conjunction with the residential
            improvements located thereon.

¶7    The Hogans assert that the BAA erred in determining that Lot

 3 was not “used as a unit in conjunction with the residential



                                    2
  improvements.” We conclude that the BAA based its ruling on an

  erroneous interpretation of “residential land.” Consequently, we

  reverse the BAA’s order and remand the case for redetermination

  under the proper interpretation of “residential land.”

                          A.   Standard of Review

¶8        Because the BAA’s property classification involves mixed

  questions of law and fact, we will uphold it on appeal if it (1) has a

  reasonable basis in law and (2) is supported by substantial evidence

  in the record. O’Neil v. Conejos Cty. Bd. of Comm’rs, 2017 COA 30,

  ¶ 11.

¶9        We consult and defer to the implementing agency’s

  determinations, including those of the Property Tax Administrator

  (PTA) and the BAA, if they accord with statutory provisions.

  Boulder Cty. Bd. of Comm’rs v. HealthSouth Corp., 246 P.3d 948,

  951 (Colo. 2011).

¶ 10      Although we take into account the agency’s determination,

  interpretation of statutes is a question of law that we review de

  novo. Id. Thus, “[w]hile we give deference to an administrative

  agency’s interpretation of a statute, we are not bound by a decision

  that misapplies or misconstrues the law.” Fifield v. Pitkin Cty. Bd.


                                      3
  of Comm’rs, 2012 COA 197, ¶ 6 (quoting Jet Black, LLC v. Routt Cty.

  Bd. of Cty. Comm’rs, 165 P.3d 744, 748 (Colo. App. 2006)).

  Moreover, a reviewing court may set aside a BAA decision if it

  “reflects a failure to abide by the statutory scheme for calculating

  property tax assessments.” Id. (quoting Bd. of Assessment Appeals

  v. E.E. Sonnenberg & Sons, Inc., 797 P.2d 27, 34 (Colo. 1990)).

¶ 11   When interpreting a statute, “[o]ur primary objective is to

  effectuate the intent of the General Assembly by looking to the plain

  meaning of the language used, considered within the context of the

  statute as a whole.” Id. at ¶ 5 (quoting Bly v. Story, 241 P.3d 529,

  533 (Colo. 2010)).

                       B.    Other Applicable Law

¶ 12   The PTA is statutorily required to create manuals, appraisal

  procedures, and instructions concerning methods of appraising and

  valuing land and improvements. § 39-2-109(1)(e), C.R.S. 2017. The

  PTA has created the Assessor’s Reference Library (ARL), and county

  assessors are required to follow it. Huddleston v. Grand Cty. Bd. of

  Equalization, 913 P.2d 15, 17-18 (Colo. 1996). The ARL interprets

  section 39-1-102(14.4) to mean that “[p]arcels of land, under

  common ownership, that are contiguous and used as an integral


                                     4
  part of a residence, are classified as residential property.” 2 Div. of

  Prop. Taxation, Dep’t of Local Affairs, Assessors Reference Library

  § 6, at 6.10 (rev. Apr. 2018).

¶ 13   In determining whether a contiguous parcel is used in

  conjunction with a residential parcel, the ARL dictates that an

  assessor should consider the following factors:

             Are the contiguous parcels under common
             ownership?

             Are the parcels considered an integral part of
             the residence and actually used as a common
             unit with the residence?

             Would the parcel(s) in question likely be
             conveyed with the residence as a unit?

             Is the primary purpose of the parcel and
             associated structures to be for the support,
             enjoyment, or other non-commercial activity of
             the occupant of the residence?

  Id. at 6.11.

                               C.   Analysis

¶ 14   It is undisputed that the property at issue is contiguous and

  under common ownership. The Hogans argue that the BAA

  misconstrued the “used as a unit in conjunction with the

  residential improvements” requirement of “residential land” under

  section 39-1-102(14.4)(a). Specifically, they argue that (1) the

                                     5
  likelihood of the parcel being conveyed separately is irrelevant; (2)

  the use of the parcel need not be necessary or essential to qualify as

  integral; and (3) use of the parcel need not be “active” as opposed to

  merely “passive.” We agree.

                         1.   Conveyed as a Unit

¶ 15   “[T]he primary factor to be considered in determining the

  proper classification for property tax purposes is the actual use of

  the property on the relevant assessment date.” Farny v. Bd. of

  Equalization, 985 P.2d 106, 109 (Colo. App. 1999). In comparable

  cases regarding agricultural land, the supreme court has held that

  “[t]he taxpayer’s subjective intent to use the land is not relevant for

  ad valorem tax classification purposes. . . . Rather, the actual

  surface use of the land must be the focus of any classification of

  agricultural land for property tax assessment purposes.” Douglas

  Cty. Bd. of Equalization v. Clarke, 921 P.2d 717, 723 (Colo. 1996);

  see Estes v. Colo. State Bd. of Assessment Appeals, 805 P.2d 1174,

  1175 (Colo. App. 1990) (reversing BAA classification of land as

  nonagricultural because, even though owner’s primary purpose was

  to offer and sell the property for monetary profit, the actual surface

  use of property is the determining factor for purposes of


                                     6
  classification as “agricultural land,” and the owner’s intentions for

  its ultimate disposition are irrelevant).

¶ 16   Hence, if a property owner’s use of the parcel on the

  assessment date satisfies the requirements for residential

  classification, then it is irrelevant if the owner has future plans to

  sell the parcel or make nonresidential use of it. If the use changes

  in the future, the County may reclassify the property at that time.

  Mission Viejo Co. v. Douglas Cty. Bd. of Equalization, 881 P.2d 462,

  464 (Colo. App. 1994) (“[R]eclassification can and does occur under

  certain circumstances[;] the statutory scheme as a whole reflects a

  legislative intent to allow reclassification upon a change of actual

  use.”); see § 39–1–103(5)(c), C.R.S. 2017.

¶ 17   We agree with the Hogans that to the extent the ARL’s

  guidance permits property classification based on the owner’s

  predicted future actions, it is contrary to the law. See Clarke, 921
P.2d at 723 (“The taxpayer’s subjective intent to use the land is not

  relevant for ad valorem tax classification purposes.”). We

  acknowledge that, in some circumstances, consideration of a future

  conveyance may be permissible as circumstantial evidence that

  helps illuminate a property owner’s actual use of the property on


                                      7
  the assessment date. Here, however, the County Assessor testified

  that, in her opinion, the Hogans would be likely to sell Lot 3

  separately in the future. The BAA found the testimony of the

  County Assessor “to be compelling with regard to the factors

  referenced by the ARL, in particular” the factor concerning the

  likelihood of conveyance as a unit. The BAA discussed this issue in

  depth, giving it significant weight. Importantly, this discussion

  focused solely on the Hogans’ potential future action of selling Lot 3

  without reference to how this related to the current use of the

  property.

¶ 18   Accordingly, we conclude the BAA misapplied the law in its

  order by relying on the possible future conveyance as a separate

  unit without reference to how that possibility related to the Hogans’

  current use of the parcel.

                               2.   Integral

¶ 19   At the BAA hearing, the County Assessor testified that she

  interpreted the word “integral” on page 6.11 of the ARL to mean

  “necessary” or “essential.” The BAA ultimately concluded that Lot 3

  “is not used as an integral part of the residence.” (Emphasis




                                    8
  added.) The BAA further found that the County Assessor “had

  correctly applied” the statute and the procedures in the ARL.

¶ 20   In part, the BAA based its conclusions on the fact that it was

  “not convinced that [the Hogans’] uses, including walking the dog,

  parking, view protection, and buffer from neighboring properties

  constitute ‘use as a unit in conjunction with the residential

  improvement’ as contemplated by [s]ection 39-1-102(14.4).’” And

  the BAA found that Lot 2 “already provides ample buffer for walking

  the dog and preservation of views.”

¶ 21   The definition of residential land in section 39-1-102(14.4)(a)

  does not use the word “integral” except in one particular way that is

  not relevant here. The statute specifies that residential land also

  includes “two acres or less of land on which a residential

  improvement is located where the improvement is not integral to an

  agricultural operation conducted on such land.” Id. (emphasis

  added); see Auman v. People, 109 P.3d 647, 656-57 (Colo. 2005)

  (“Just as important as what the statute says is what the statute

  does not say. . . . We should not construe these omissions by the

  General Assembly as unintentional.”).




                                    9
¶ 22   Although the statute does not use the word “integral” in the

  manner the BAA’s order referenced, we nevertheless defer to the

  ARL in its interpretation if that interpretation accords with

  statutory provisions. HealthSouth Corp., 246 P.3d at 951. We note

  that definitions of “integral” include “formed as a unit with another

  part” and “composed of constituent parts.” Merriam Webster

  Dictionary, https://perma.cc/RJ5M-CNFA. Such definitions are

  clearly compatible with the statute’s language that the parcel be

  “used as a unit in conjunction with” the residential improvements.

  § 39-1-102(14.4)(a).

¶ 23   However, the County and BAA argue that, as used in the ARL,

  “integral” means “necessary” or “essential.” Although the definition

  of integral can include something that is “essential to

  completeness,” Merriam Webster Dictionary,

  https://perma.cc/RJ5M-CNFA, there is no support in the statute

  for this interpretation. “We do not add words to a statute.”

  HealthSouth Corp., 246 P.3d at 951. Hence, we “decline to judicially

  rewrite these statutes by adding this language.” Marsico Capital

  Mgmt., LLC v. Denver Bd. of Cty. Comm’rs, 2013 COA 90, ¶ 25.

  Accordingly, to the extent that the ARL’s use of the word “integral”


                                    10
  makes the definition of residential land narrower than the statute,

  it is erroneous.

¶ 24   Here, the BAA expressly adopted the County Assessor’s

  erroneous interpretation of the statute and the ARL requiring that

  the parcel’s use be a necessary or essential part of the residence.

  The BAA appears to have relied on this interpretation when it found

  that the Hogans’ uses of Lot 3 — walking dogs, parking, protecting

  views, and buffering from adjacent landowners — were not uses

  contemplated by section 39-1-102(14.4)(a). To the extent the BAA’s

  decision relied on these uses being not necessary or essential, it

  was erroneous.

¶ 25   Likewise, it appears the County Assessor’s erroneous

  interpretation underlies the BAA’s analysis of whether Lot 2 is

  sufficient for the Hogans’ stated uses. We defer to the BAA’s factual

  finding that Lot 2 provides “ample buffer for walking the dog and

  preservation of views.” But this factual finding has no legal bearing

  on whether Lot 3 qualifies as residential land. Rather than

  determining whether Lot 3 was being used as a unit in conjunction

  with the residential improvements, the BAA determined that the




                                    11
  uses of Lot 3 were unnecessary because those uses could be carried

  out on Lot 2. This is a misapplication of the law.

¶ 26   Accordingly, we conclude the BAA erred by adopting and

  applying an interpretation of the statute that requires the parcel to

  be a “necessary” or “essential” part of the residence.

                     3.    Active versus Passive Use

¶ 27   As an additional factor in her denial of reclassification of Lot 3

  as residential, the County Assessor testified that the Hogans did not

  “use” Lot 3 in conjunction with their residence because all the uses

  to which the Hogans testified, such as dog walking, parking, and

  view buffering, were passive, not active uses. She stated that “it is

  not [the County’s] opinion that passive uses qualify [property] for

  reclassification” as residential. Instead, she testified that she

  typically looked for such “active” uses as the presence of physical

  improvements, fire pits, playgrounds, septic systems, garages, or

  other support structures.

¶ 28   As noted previously, the BAA determined that the assessor

  had “correctly applied” section 39-1-102(14.4)(a) and also stated in

  its order that it was not convinced that the Hogans’ uses of Lot 3,

  including walking the dog, parking, and view protection, constituted


                                     12
  “use of the property in conjunction with the residential

  improvements located” on Lots 1 and 2.

¶ 29   We find no statutory support for the County Assessor’s

  restrictive interpretation of “use,” or the BAA’s implicit adoption of

  that interpretation as a legal test. We see nothing in section 39-1-

  102(14.4)(a) that would limit the definition of “used” to “active”

  uses. The usual meaning of “used” is “employed in accomplishing

  something.” Merriam Webster Dictionary,

  https://perma.cc/XWB7-7PMD.

¶ 30   Furthermore, existing case law supports a more expansive

  definition of the term. In Gyurman v. Weld Cty. Bd. of Equalization,

  851 P.2d 307, 308 (Colo. App. 1993), the taxpayer had a home on a

  thirty-six-acre parcel of land. The assessor imposed a mixed

  classification, with approximately two acres being classified as

  residential land and the remaining acreage being classified as

  vacant land. Id. at 309. The taxpayer appealed to the BAA, which

  changed the classification to entirely residential land because there

  was no nonresidential use. Id. at 308. The BAA ruled that the

  subject property should not be classified as mixed use property

  because it had only one use on the assessment date, that being use


                                    13
  for residential purposes. Id. at 309. It further stated that neither it

  nor the assessor nor the Board of Equalization had “the power to

  dictate to a Colorado taxpayer what size parcel of land he must use

  for a homesite.” Id. The Board of Equalization appealed the BAA

  ruling to this court.

¶ 31   In affirming the BAA’s decision, a division of this court noted

  that the taxpayer had testified that

                the entire tract was being used as residential
                property on the . . . assessment date and that
                all of it was part of his residence. Specifically,
                taxpayer testified that he bought the property
                because he was looking for at least 40 acres to
                “get some distance” between himself and other
                people and that he used it by “looking at the
                wildlife that was out there and keeping people
                off of it.” Taxpayer further testified that all of
                the land went with the house because, apart
                from the agricultural use he was planning,
                nothing else could be done with the land other
                than to live on it. In documentary evidence,
                taxpayer also denied that any of the land was
                vacant and asserted that it was all being used
                as a unit with his house.

  Id. at 308.

¶ 32   Hence, the division found sufficient support in the record for

  the BAA’s determination. It further stated that “there is no

  prescribed limit on the amount of acreage which may be entitled to



                                        14
  residential classification as being a part of a taxpayer’s residence.”

  Id. at 309. Gyurman thus establishes that passive uses, such as

  those attested to by the Hogans here, are legally sufficient as

  “uses.”

¶ 33   Similarly, in Farny, the taxpayers had contended that their

  entire parcel of 320 acres, which contained a 400-square-foot rustic

  dwelling, should be classified as residential. 985 P.2d at 107. The

  BAA agreed, and a division of this court affirmed on appeal. The

  division noted that, based on the evidence presented, “there is no

  basis for saying that some part of the land was used for a different

  purpose.” Id. at 110. Likewise, here, there is no evidence in the

  record that Lot 3 was used for a nonresidential purpose.

¶ 34   We recognize, as the County and the BAA argue, that

  Gyurman and Farny did not involve multiple parcels. However, by

  its structure and language, section 39-1-102(14.4) and the

  standards it enunciates apply to both single and multiple-parcel

  properties. § 39-1-102(14.4)(a) (“‘Residential land’ means a parcel

  or contiguous parcels of land[.]”) (emphasis added). Accordingly,

  the construction of “used as a unit” applies equally to both.




                                    15
¶ 35   Therefore, to the extent that the BAA’s order holds as a matter

  of law that only “active” uses can qualify under the phrase “used as

  a unit in conjunction with the residential improvements,” it erred.

¶ 36   However, we cannot discern whether the BAA’s statement that

  it was “not convinced that the Hogans’ uses . . . ‘constitute use as a

  unit in conjunction with the residential improvements’” constitutes

  a legal or factual determination. That is, we cannot tell whether the

  BAA held that the Hogans’ uses do not qualify as “uses,” within the

  meaning of the statute, or, instead, the BAA made a factual

  determination that the uses were not “in conjunction with the

  residential improvements.” Equally opaque is the BAA’s statement

  that it “is persuaded by [the County Assessor’s] testimony that

  there was no significant evidence of use observed on the . . . parcel.”

  Again, we cannot determine whether the BAA meant the Hogans’

  uses were legally insufficient because they were passive, or whether

  the BAA meant that the facts failed to establish that the Hogans

  used the parcel as they alleged. Accordingly, it should clarify those

  matters on remand.

¶ 37   We are aware that another division of this court, in Rust v.

  Board of County Commissioners, 2018 COA 72, held under


                                    16
  somewhat similar circumstances that the BAA did not misconstrue

  the “used as a unit” element of section 39-1-102(14.4)(a). Id. at

  ¶¶ 4, 7. However, it does not appear from the opinion that the BAA

  equated “integral” with “necessary” or “essential,” or that the “use”

  of the property had to be “active” as opposed to “passive” for a

  contiguous parcel to qualify as residential land. So Rust is

  distinguishable from this case. In any event, we are not bound by

  the decision of another division of this court. Valentine v. Mountain

  States Mut. Cas. Co., 252 P.3d 1182, 1195 (Colo. App. 2011).

                      4.    Other Grounds to Affirm

¶ 38   We are not persuaded by the BAA’s and County’s arguments

  that we may nevertheless affirm the BAA’s order on different

  grounds.

¶ 39   Both the BAA and the County argue that under Sullivan v.

  Board of Equalization, 971 P.2d 675 (Colo. App. 1998), section 39-1-

  102(14.4)(a) requires that some residential improvement exist on a

  vacant parcel if it is to qualify as residential land for tax purposes.

  Because no such improvements are on Lot 3 in this case, they

  argue that we can affirm BAA’s order solely under the holding in

  Sullivan.


                                     17
¶ 40   However, in Sullivan, the two contiguous parcels at issue did

  not have common ownership as required by the statute. Id. at 676.

  Thus, the taxpayer was relegated to arguing that the undeveloped

  parcel “qualified for residential classification independently from the

  adjacent improved parcel.” Id. (emphasis added). The division in

  Sullivan rejected the taxpayer’s argument because “in order for a

  parcel of land to qualify for residential classification independently

  from other parcels, there must be a residential dwelling unit on the

  property.” Id. (emphasis added).

¶ 41   Thus, Sullivan is distinguishable from this case because here,

  the multiple parcels are both contiguous and have common

  ownership. The issue is only whether Lot 3 met the “used as a

  unit” requirement.

¶ 42   Further, the division in Fifield addressed this very issue of

  whether each parcel must contain residential improvements. The

  division in Fifield concluded that there was no such requirement in

  the statute, and that the language to the contrary in Sullivan was

  dicta. Fifield, ¶ 13. We agree with both the substantive holding of

  Fifield as well as its conclusion that this language in Sullivan is

  dicta.


                                     18
¶ 43   We also disagree with the County’s position that Fifield holds

  that the ARL does not unlawfully narrow section 39-1-102(14.4)(a).

  In the County’s view, the Fifield division cited 2 Assessors Reference

  Library section 6, at 6.10-6.11, favorably and found no fault with its

  guidance. However, the issue before the division in Fifield was

  different from the issue in this case. Fifield addressed whether

  separate parcels that are commonly owned and contiguous must

  each contain a residential improvement to qualify as residential

  land. Id. at ¶ 11. The division concluded the statute did not

  require residential improvements on each parcel. Id. at ¶ 9.

  Contrary to the County’s argument, the division did not hold that

  the ARL’s guidance was faultless. Rather, the Fifield division merely

  held that its interpretation of the statute “comports” and is

  “consistent” with the ARL, and that “[n]othing in the PTA’s

  interpretation of ‘residential land’ indicates” a contrary conclusion.

  Id. at ¶¶ 10-11.

¶ 44   Thus, neither Fifield nor Sullivan compels a different result

  here. In any event, we are not bound by the decision of another

  division of this court. Valentine, 252 P.3d at 1195.




                                    19
¶ 45   In light of these determinations, we need not address the

  parties’ remaining contentions.

                              III.   Conclusion

¶ 46   The BAA’s order is reversed, and the case is remanded. On

  remand, the BAA shall employ the correct legal standards, as we

  have identified them, and redetermine whether the Hogans are

  entitled to reclassification of Lot 3.

       JUDGE DUNN and JUDGE WELLING concur.




                                      20